Cooper, in his petition to the County Court of Northampton, states that he has a lien, by virtue of his execution from Nash, on Tisdale's share of the slaves that were ordered to be sold by the said Court, as is stated in the case; and that the Court should now order so much of the proceeds of the said sale, as belonged to Tisdale, to be applied to the satisfaction of his lien. Cooper, however, was no party to the petition for the sale of slaves for a division, nor was he a purchaser of them under the order of sale. He had no title either in law or equity, but by force of his claim of lien under his execution against Tisdale. Whether his claim of lien be good or not, we do not pretend to decide. But it seems to us he is such a stranger to the original petition and order of the Court, under which the slaves were sold, that he cannot now be permitted to intervene in the way he is attempting. We are unable to find any authority to support his claim in this manner. We therefore think that the judgment must be
PER CURIAM.                                                Reversed.
Cited: Harding v. Spivey, 30 N.C. 68; Jordan v. Faulkner, 168 N.C. 468.
(323)